Order, Supreme Court, New York County (Herman Cahn, J.), entered June 11, 2002, which granted defendants’ motion to renew their opposition to plaintiffs’ previously granted motion for appointment of a neutral referee to conduct a sealed bid auction of the parties’ Builtland Properties, but upon renewal *266adhered to the court’s prior determination, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered February 13, 2002, which, inter alia, granted plaintiffs’ motion for appointment of a neutral referee to conduct a sealed bid auction of the parties’ Builtland Properties, unanimously dismissed, without costs, as superseded by the appeal from the order entered June 11, 2002.
Our determination in Estate of Milstein v Milstein (298 AD2d 200), a matter involving the same parties and issues as the matter at bar, is dispositive of the instant appeal. Concur— Mazzarelli, J.P., Andrias, Saxe, Buckley and Friedman, JJ.